DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 17, 2022, the applicants have elected group I and furthermore, have elected specific species within group I for further prosecution. The applicants have also canceled claims 42-45 and 52-61 and amended claims 9-11 and 40.
3. Claims 1-41 and 46-51 are pending in the application.
4. The elected species is allowable over the prior art. Therefore, search has been extended to additional species and method of treatment claims have also been examined in view of amendment to claim 40.

Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 40-41 and 46-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating colon cancer, does not reasonably provide enablement for treating every known cancer in the art.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification teaches inhibitory effect of instant compounds on MAT2A activity and furthermore, teaches inhibitory effect on colon carcinoma cell line as shown in table 4 on pages 249-255. Based on these teachings, the instant compounds will have therapeutic utility for treating colon cancer. However, there is no teaching or guidance present in the specification regarding well established utility of MAT2A inhibitors for treating every known cancer in the art. The applicants have not provided prior art references showing well established utility of MAT2A inhibitors for treating every known cancer in the art. There are no working examples present showing efficacy of instant .

8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. Claims 1-33, 39-41 and 46-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, variable R6 is defined. However, this variable is not present in the formula.
In independent claim 1, for the value of variable R1, line 4, after any, the term - -alky  1- - is vague. It should be alkyl.
In independent claim 1, for the values of variables R2 and R3, line 7, variable RA is not defined.
In claim 5, the term - - or a pharmaceutical salt thereof - - - is mentioned twice (line 1 and last line also). The applicants are suggested to delete it in line 1.
In claim 7, the term - -  any one of claim 1 - - - is vague since its actual intent is not clear.
Allowable Subject Matter
11. Claims 34-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant compounds of independent claims 1 and 5 are allowable over the prior art since they are neither disclosed nor obvious over the prior art. In the prior art, Lu (U.S. Patent 9,890,156) discloses compound in example 4 (see col. 50) which is closely related to the instant compounds of claim 1. However, this compound differs in structure from the instant compounds in having different values of instant variables R1 and R2 and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the compound of Lu to prepare instant compounds.

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625